DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-22 are allowed. Claims 1-2, 4-8, 11-13, and 15-19  have been amended.  

The following is an examiner’s statement of reasons for allowance: 			

The closest prior art issued Patent No.: US 7,383,462 B2 to Osaki et al(hereafter referenced as Osaki), in view of Patent No.: US 5,761,631 to Nasukawa, in further view of Pub.No.: US 2010/0250549 A1 to Muller et al(hereafter referenced as Muller)  fails to teach or suggest “and a security policy associated with the at least one data object, wherein the security policy comprises one or more parameters for protecting primary data associated with the security policy and secondary copies of the primary data associated with the security policy; and secure the unsecured data object at the primary storage environment by either moving the unsecured data object to a secure storage environment or modifying a storage format of the unsecured data object.” 	
Osaki,  in view of Nasuwaka, in further view of Muller simply offers a primary storage system that is encrypted and remote copied to a secondary storage system in which a remote copy configuration information (RCCI) is created that identifies the encryption mechanism, keys, data source volume, and target volume for the remote copy inclusive of a natural language process when combined with Nasukawa and a security policy within a storage environment when further combined with muller, but doesn’t offer “and a security policy associated with the at least one data object, wherein the security policy comprises one or more parameters for protecting primary data associated with the security policy and secondary copies of the primary data associated with the security policy; and secure the unsecured data object at the primary storage environment by either moving the unsecured data object to a secure storage environment or modifying a storage format of the unsecured data object” as cited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433